MEMORANDUM **
Mel M. Marin appeals pro se from a decision of the Bankruptcy Appellate Panel (“BAP”) affirming the bankruptcy court’s order denying a motion for relief from judgment in a bankruptcy case in which Marin’s father, Milivoj Marinkovie, is the debtor. We have jurisdiction under 28 U.S.C. 158(d). We review for abuse of discretion, Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th Cir.1985), and we affirm.
Because Marin’s motion was made eighteen months after the bankruptcy court’s order, the BAP did not err in concluding that the motion was untimely under Rule 60(b)(1), (2), and (3), which require that motions be brought within one year. See Fed.R.Civ.P. 60(b); Lake v. Capps (In re Lake), 202 B.R. 751, 759 n. 8 (9th Cir.BAP 1996).
The BAP also correctly ruled that the motion did not satisfy any of the grounds enumerated in Rule 60(b)(4), (5), and (6). See Fed.R.Civ.P. 60(b); Backlund, 778 F.2d at 1388.
Marin’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.